Citation Nr: 0420960	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-02 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.   Entitlement to an initial evaluation  in excess of 50 
percent for post-traumatic stress disorder from May 3, 1999 
to August 13, 2000.

2.  Entitlement to an initial evaluation  in excess of 70 
percent for post-traumatic stress disorder from August 14, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina.  The Board previously reviewed 
the matter in June 2003, at which time, the Board denied 
entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the issue of an increased evaluation for PTSD to the 
RO for further evidentiary development.  Review of the file 
indicates that all directed development has been completed.  
Stegall v. West, 11 Vet App. 268 (1998).  

Currently, the veteran has a 50 percent evaluation for PTSD 
effective May 3, 1999, a 70 percent evaluation effective 
August 14, 2000, a 100 percent evaluation based on 
hospitalization effective June 21, 2001, pursuant to 
38 C.F.R. § 4.29, and a 70 percent evaluation effective 
August 1, 2001.  The issues on appeal have been restated to 
reflect the various ratings.  Finally, in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the issues on 
appeal have been rephrased to reflect that the veteran is 
appealing the initial evaluation assigned for PTSD.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  During the period from May 3, 1999 to August 13, 2000, 
the veteran's PTSD manifested itself by occupational and 
social impairment reduced reliability and productivity, due 
to such symptoms as impairment of short-term memory, impaired 
judgment, impaired abstract thinking, disturbances of mood 
and motivation and mood, suicidal ideation, near continuous 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
difficulty adapting to stressful circumstances, and 
difficulty establishing and maintaining effective social 
relationships.  

3.  During the period from May 3, 1999 to August 13, 2000, 
the veteran's PTSD did not manifest itself either by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking, or mood, due 
to such symptoms as speech intermittently illogical, obscure, 
or irrelevant; spatial disorientation, obsessional rituals, 
impairment of speech, and neglect of personal appearance or 
hygiene; or by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

4.  During the period from August 14, 2000 to June 20, 2001, 
and from August 1, 2001, the veteran's PTSD manifested itself 
by occupational and social impairment with deficiencies in 
most areas, such as work, family relations, thinking, or 
mood, due to such symptoms as impairment of short-term 
memory, impaired judgment, impaired abstract thinking, 
disturbances of mood and motivation and mood, suicidal 
ideation, near continuous depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, difficulty adapting to stressful 
circumstances, intermittent ability to perform activities of 
daily living, and difficulty establishing and maintaining 
effective social relationships.   

5.  During the period from August 14, 2000 to June 20, 2001, 
and from August 1, 2001, the veteran's PTSD does not manifest 
itself by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  During the period from May 3, 1999 to August 13, 2000, 
the schedular criteria for an initial rating in excess of 50 
percent evaluation for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.3, 4.6, 4.130, Diagnostic Code 9411 (2003).

2.  During the period from August 14, 2000 to June 20, 2001, 
and from August 1, 2001, the schedular criteria for an 
initial rating in excess of 70 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.6, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VCAA

I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
PTSD, pertinent law and regulations required that VA 
determine whether the claims were well grounded.  Only if 
they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the March 2000 rating decision, the 
July 2000 Statement of the Case (SOC), and the February 2004 
supplemental SOC have satisfied the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

The Board notes that service connection for PTSD was granted 
in March 2000 prior to the VCAA's enactment; consequently, no 
development letter was sent regarding PTSD.  However, by 
letter dated in July 2001, the RO notified the veteran of the 
VCAA and informed him of how responsibilities in developing 
the record are divided in accordance with VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred and in this case, the initial decision was 
favorable.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when: a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In this matter, review of 
the record indicates no prejudicial error.  The veteran has 
not identified any evidence that has not been associated with 
the file and considered herein.  He has been afforded the 
opportunity to present testimony and argument, which he has 
done on several occasions, including two hearings.  Finally, 
VA has provided the veteran with thorough, contemporaneous 
psychiatric evaluations.  Based on the above analysis, there 
is no indication in this case that any further notification 
or assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

The veteran's PTSD disability has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (Post-
traumatic stress disorder), as 50 and 70 percent disabling, 
as previously noted.  

A 50 percent evaluation is provided under Diagnostic Code 
9411 where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

VA outpatient records show the veteran underwent an initial 
psychiatric intake examination in August 1996.  The pertinent 
diagnosis was sleep problems/depression related to 
questionable PTSD.  Psychological tests were administered, 
but found to be invalid.  Treatment for PTSD was pursued in 
September 1996.

Private hospital records show the veteran was placed on an 
"M-1" hold as a danger to himself in early October 1998.  
Mental status examination showed auditory hallucinations with 
headaches and visual hallucinations.  There were also 
persecutory thoughts and thoughts of harming himself.  Speech 
was normal, coherent, logical and relevant.  The veteran was 
oriented to time, place, person, and situation.  Affect was 
blunted with moderate irritability and depressed mood.

VA inpatient records show hospitalization for approximately 
20 days in October 1998.  The veteran's chief complaint was 
"These headaches are going to kill me, and I just want to 
kill myself first."  The veteran reported he had been in a 
knife fight three weeks prior to admission.  Mental status 
examination indicated the veteran was alert and well groomed.  
Speech was at a normal rate.  He described his mood as 
"pretty good."  Affect was slightly dysthymic with full 
range.  His thoughts were linear and he denied delusions.  He 
endorsed hearing voices infrequently.  He denied suicidal and 
homicidal ideation, but he told a nurse he had suicidal 
ideation without a plan.  The veteran was thought not to be 
having an acute exacerbation of PTSD; the only pertinent 
complaint was infrequent nightmares.  Global Assessment of 
Functioning was 25 upon discharge.

VA outpatient records show the veteran presented in the 
emergency room as a walk in June 1999.  He complained of 
being hit in the side of the face an hour earlier.  He was 
described as hostile and belligerent, abusive and 
uncooperative.  The police were called to escort him out.  
Mental health notes from August 1999 disclose the veteran 
through his VA card at a clerk.  He denied any acute 
psychiatric problems.  The provider discussed with the 
veteran his inappropriate behavior that day and on previous 
visits.

The veteran underwent a VA compensation and pension 
psychiatric evaluation (C&P examination) in October 1999.  
The veteran endorsed symptoms of trouble sleeping, nightmares 
2-3 times per week, flashbacks, continuing depression, and 
suicidal thoughts.  He stated that he does not like to be 
around people and he described himself as "a loner."  He 
indicated he and his wife divorced in 1993 after 25 years of 
marriage.  The mental status examination revealed the veteran 
was oriented to time, place, and person.  He was unable to 
recall three objects immediately and after six minutes 
elapsed.  He performed poorly with digital recall, but was 
able to do several mathematical calculations.  His proverbs 
were abstracted.  His affect was anxious and constricted.  
His mood was depressed.  The veteran's global assessment of 
functioning (GAF) for PTSD was estimate at 55, which 
represents, according to the examiner, moderate severity and 
moderate impairment in social and occupational functioning.  
GAF from all psychiatric diagnoses was 50.

VA inpatient records show the veteran was hospitalized for 
approximately 17 days in December 1999.  His chief complaint 
was "headache and depression."  The discharge summary 
disclosed the veteran did not appear to be having an acute 
exacerbation of PTSD.  The veteran revealed he was suicidal 
because he was unable escape the pain and felt help was 
unavailable.  Mental status was described as depressed and 
relatively uncommunicative.  Delusion or hallucinations were 
not detectable.  The veteran appeared suicidal "out of 
desperation" because he cannot get help, i.e., pain 
medication from the Mental Health Clinic.

VA outpatient notes indicate a worsening of PTSD 
symptomatology in November 2000.   The veteran reported 
troubling nightmares and being awakened by gunshots or car 
backfire and being too agitated to go back to sleep.  He 
reported being unable to go to PTSD group therapy because he 
was unable to tolerate the anticipation of going and the 
anxiety he felt with the discussions and Vietnam.  During 
nighttime he has had hypnogenic, hypnagogic, and hypnopompic 
hallucinations.  Memory and concentration were poor.  The 
veteran was casually dressed.  He demonstrated directed 
speech.  His mood was down and his affect was constricted.  
He had chronic passive intermittent suicidal ideation 
occasionally, but no attempts.  Currently he had neither 
suicidal nor homicidal ideation, intent, or plan.  GAF was 
assessed at 40.

VA inpatient records show the veteran was hospitalized 
beginning in February 2001 for approximately eight days after 
presenting to his PTSD group with complaints of persistent, 
excruciating pain.  He endorsed irritability, depressed mood, 
poor sleep, fatigue, lethargy, poor appetite, and a 10-pound 
weight loss in the previous month. The veteran reported both 
suicidal and homicidal ideation upon admission.  He indicated 
the suicidal ideation was secondary to pain.  During the 
course of hospitalization, a pain consult revealed mild 
lumbar radiculopathy.  A PTSD note indicates a GAF of 30.  
The veteran reported that his homicidal ideation was directed 
at his neighbor, but reported he was more disappointed at the 
neighbor and did not want to hurt him.  He denied homicidal 
and suicidal ideation upon discharge.  GAF was 50 on 
admission and 65 on discharge.

During a psychology consult in March 2001 the veteran 
endorsed worsening depressive symptoms, including irritable 
mood, isolation, amotivation, anegia, insomnia, crying 
spells, and decreased concentration over the past two months.  
He stated he had nightmares three to five times per week, 
hypervigilance, survivor guilt, difficulties with anger, and 
avoidance of conversations about the Vietnam War.  GAF in 
mid-March was 40.

The veteran testified in a local hearing in April 2001.  The 
testimony indicates the following:

The veteran's PTSD symptoms consist of terrible headaches, 
nightmares and dreams, and difficulty with sleeping because 
of fear and nerves.  (RO Transcript (T.) at pp. 4-5, 10-11).  
The veteran described having a temper and avoiding crowds; 
loud noise disturbs him.  (T. at p. 6).  He has some friends, 
but they are not close.  He is close to his family.  (T. at 
pp. 7, 17).  He isolates himself from his grandchildren when 
he is feeling "snappy," to avoid yelling at them.  He used 
to leave his children for months at a time, which is why his 
wife divorced him.  (T. at pp. 8-9).   The veteran has 
difficulty with recent recall.  (T. at p. 11).  He gets 
easily confused and lost when driving around.  (T. at p. 12).  
He hears sounds from combat in his sleep and the sound of 
helicopters frightens him.  (T. at p. 14).  The veteran has 
panic attacks.  (T. at pp. 18-19).  The veteran is depressed 
on a daily basis.  (T. at p. 20).  He no longer works because 
he is unable to concentrate, has lack of sleep, nervousness, 
and all sorts of things.  (T. at p. 21).  

The veteran underwent a fee basis examination in May 2001.  
Following review of the veteran's records and a discussion of 
symptoms, the mental status examination showed the veteran 
was neatly groomed and dressed.  He behaved normally and was 
not hostile or belligerent, sullen, or sarcastic.  Speech was 
normal in rate and tone.  It was spontaneous and logical, 
organized, and not tangential.  His answers were goal-
directed.  There was no pressure of speech, flight of ideas, 
or loose associations.  Thought content was negative for 
hallucinations, delusions, paranoia, or ideas of reference.  
The veteran denied being homicidal or suicidal at the time of 
the examination.  He appeared to have low self-confidence and 
felt worthless.  He endorsed symptoms of nightmares, 
flashbacks, and intrusive memories.  He was oriented time 
four and alert.  He knew personal information such as birth 
date, Social Security number, and address.  His fund of 
knowledge was okay.  Judgment was fair; insight and coping 
skills were poor.  Intelligence was average.  Affect was mild 
to moderately depressed, mild psychomotor retardation, and 
moderate anxiety.  GAF score was 45.  In a separate fee basis 
evaluation, a different examiner opined that the veteran's 
headaches were at least as likely as not due to PTSD.

In June 2001, the veteran presented to Hampton VA Medical 
Center (VAMC), complaining he was feeling depressed.  He also 
admitted to having suicidal ideation.  The veteran reported 
that his aunt recently died, who was like a mother to him.  
Mental examination revealed the veteran was dressed in 
rumpled dirty clothing and hygiene was poor.  His mood was 
dysphoric and his affect was somewhat restricted, but 
appropriate.  Thoughts were coherent and goal directed.  
There was no evidence of delusions, but the veteran endorsed 
occasional auditory hallucinations, specifically hearing 
people screaming when he gets depressed.  GAF on admission 
was 45.   GAF score on discharge was 55 to 60.

The veteran testified in a Board hearing in November 2002.  
His testimony indicates as follows:

The veteran has nightmares daily and difficulty sleeping.  
(Board Transcript (BT) at pp. 4-6)  Panic attacks occur very 
frequently.  (BT. at pp. 4-5).  He also has flashbacks.  (BT. 
at p. 5).  The veteran cannot tolerate being around a lot of 
people.  (BT. at p. 6).  He does not do much socially, but 
still fishes sometimes.  (BT. at pp. 6-7).  He has trouble 
with short-term memory and has forgotten the home phone 
number.  He also stopped working because of difficulty 
concentrating; it became dangerous to continue with 
construction work.  (BT. at pp. 7, 17).  Loud noises frighten 
the veteran and he gets so depressed he cannot leave the 
house for a week.  (BT. at p. 8).  The veteran loves being 
around his grandchildren, but he is afraid something will 
happen to him if he has to watch them because of his 
forgetfulness and lack of concentration.  He also has ceased 
doing any cooking because he will forget he has something on 
the stove.  (BT. at pp. 16-17). 

The testimony of the veteran's spouse indicates the 
following:

She noticed during a fireworks display that the veteran began 
to shake and tremble and she literally took him into the 
house and held him for about one hour until he calmed down.  
(BT. at p. 10).  The veteran kicks in his sleep constantly, 
gets up a lot, and sometimes goes days without sleeping.  He 
forgets where he lives and how to get home.  He has a very 
aggressive side and he has mood swings; this makes her afraid 
at times.  The veteran gets very depressed and will lay on 
the couch and do nothing; he does not bathe for days.  This 
happens regularly with short breaks of three or four days in 
between episodes.  (BT. at p. 11).

The veteran's spouse brought him to the emergency room in 
January 2003 and he was hospitalized.  The veteran complained 
of flashbacks, nightmares, difficulty sleeping, depressed 
mood, and restlessness at night.  He denied suicidal or 
homicidal ideation, and visual hallucinations.  He did not 
report any mood swings, thought insertion, or thought 
broadcasting.  Mental status examination indicated the 
veteran was alert and oriented times four.  He was 
appropriately dressed and fairly groomed.  Speech was normal 
in rate, volume, and rhythm.  His thought processes were 
logical, coherent, and goal directed.  Thought content was 
negative for suicidal or homicidal ideation.  He denied any 
visual or auditory hallucinations.  Judgment and insight were 
good.  The GAF on was 35 on admission and 55 on discharge.


II. Analysis

The Board notes initially that the veteran is entitled to a 
"staging" of ratings for separate periods, as appropriate, 
based on the facts found during the appeal period because the 
present claim is based on an initial assignment of a rating 
disability. See Fenderson v. West,  12 Vet. App. 119 (1999).  

Review of the record indicates that the veteran's PTSD is 
appropriately evaluated as 50 percent disabling during the 
period from May 3, 1999 to August 13, 2000.  Symptoms of PTSD 
during this period are manifested by impairment of short-term 
memory, impaired judgment, impaired abstract thinking, 
disturbances of mood and motivation and mood, and difficulty 
establishing and maintaining effective social relationships.  
Memory impairment is demonstrated during the October 1999 C&P 
examination in the veteran's inability to recall objects 
immediately and after six minutes elapsed.  Difficulty in 
understanding complex commands was demonstrated in the 
veteran's poor digital recall.  The veteran also suffered 
from bouts of depression, but these bouts appeared to be 
attributed to chronic headaches and lack of adequate relief, 
as indicated in outpatient and inpatient records from October 
1998.  The veteran displayed impaired judgment and difficulty 
establishing effective business and social relationships when 
he acted inappropriately when treated in as an outpatient in 
June and August 1999.  Treatment records also refer to a 
history of inappropriate behavior prior to these incidents.  

The veteran does meet some of the criteria for a 70 percent 
evaluation during the period between May 3, 1999 and August 
13, 2000, such as suicidal ideation, near continuous 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
difficulty adapting to stressful circumstances, and inability 
to maintain effective relationships.  However, there is no 
evidence of obsessional rituals, impairment of speech, and 
neglect of personal appearance or hygiene.  Moreover, the 
veteran's GAF score during this period was 55 (June 1999).  A 
GAF score of 51 to 60 is for "moderate difficulty in social, 
occupational, or school functioning."  DSM-IV 32, as cited 
in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In 
totality, the veteran's disability picture appears no greater 
than moderate.  Consequently, the Board concludes the 
veteran's symptoms from May 3, 1999 and August 13, 2000, more 
closely approximately the criteria for a 50 percent 
evaluation.  38 C.F.R. § 4.7.  

The veteran's PTSD has been evaluated at 70 percent from 
August 14, 2000, with the exception of a 100 percent 
evaluation based on hospitalization effective June 21, 2001 
to July 31, 2001, pursuant to 38 C.F.R. § 4.29.  Review of 
the record fails to demonstrate a 100 percent evaluation is 
warranted beginning August 14, 2000 to June 20, 2001 and from 
August 1, 2001.  The veteran has not been shown to have gross 
impairment of his thought processes or communication.  Mental 
status examinations indicated in May 2001 and January 2003 
that the veteran's speech was normal and his thought 
processes were logical and coherent.  The Board also notes 
that the veteran's hearing testimony in April 2001 and 
November 2002 was clear, articulate, and relevant to his 
degree of impairment from PTSD.  The record shows no new 
reports of grossly inappropriate behavior after August 14, 
2000.  While the veteran endorses suicidal thoughts, he 
indicates that he would not harm himself because of family 
ties.  And while testimony from the veteran's spouse 
indicates she is afraid at times, there is not testimony 
indicating he has  ever done anything to harm her or others.  
Her testimony also indicated the veteran has intermittent 
inability to perform activities of daily living, reflected in 
periodic abstinence from bathing.  However, the veteran has 
consistently been oriented in all spheres, most notably, time 
and place.  He has not shown severe impairment of memory 
loss, such as names of close relatives, his occupation, or 
his own name.  Consequently, the Board finds that the veteran 
does not meet the criteria for a 100 percent evaluation 
during the period of August 14, 2000 to June 20, 2001, and 
from August 1, 2001.  The 100 percent evaluation from June to 
August 2001 was based on hospitalization.  

 The evidence preponderates against the veteran's claim for 
an increase in the current evaluations.  Accordingly, 
reasonable doubt is not for application.


ORDER

An initial evaluation  in excess of 50 percent for post-
traumatic stress disorder from May 3, 1999 to August 13, 
2000, is denied.

An initial evaluation  in excess of 70 percent for post-
traumatic stress disorder from August 14, 2000 to June 20, 
2001, and from August 1, 2001, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



